Citation Nr: 0912355	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from April 1975 to 
March 1979.  He had additional service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In April 2005, the Board, among other things, remanded the 
above-identified claims to the agency of original 
jurisdiction (AOJ) for additional development.  
Unfortunately, the case has been returned to the Board 
prematurely.  It appears that, in the course of development, 
the Board erroneously received the case for appellate review.  
This may have been due, at least in part, to confusion as to 
whether the RO or the Appeals Management Center (AMC) was 
responsible for undertaking the evidentiary development 
dictated by the Board's 2005 remand.  (Curiously, in May 
2005, the RO prepared a statement of the case addressing the 
remanded issues as though the Board had not yet seen the 
case.  The RO sent the Veteran a letter in October 2005 
indicating its intention to work on the claims on appeal 
along with several other claims.  Nevertheless, it appears 
that the AMC undertook certain development pursuant to the 
Board's remand and then sent the Veteran a letter in January 
2007 to report on its progress.)  In light of the need for 
continued development pursuant to the earlier remand, and for 
the AOJ to thereafter re-adjudicate the three claims on 
appeal, the case must be remanded again.

In regards to the claim for an initial evaluation in excess 
of 30 percent for PTSD, the AMC appropriately requested and 
obtained relevant treatment records from the VA Medical 
Center (VAMC) in North Chicago, Illinois, and the Vet Center 
in Rockford, Illinois.  In January 2008, the Veteran moved to 
Washington.  He has since received treatment through the VA 
system in Washington, including at the Tacoma (American Lake) 
and Walla-Walla VAMCs, and their associated outpatient 
clinics.  Significantly, a June 2008 letter from the Tacoma 
VAMC indicates that the Veteran was to be admitted to the 
PTSD Domiciliary in July 2008.  Treatment records should be 
obtained from these facilities, particularly from when the 
Veteran was located at the PTSD Domiciliary.

On remand, the Veteran should be scheduled for a VA 
psychiatric examination to determine the current level of 
disability of his service-connected PTSD.  The Veteran's 
statements and the treatment records indicate that the 
Veteran's symptoms now may have worsened.  The most recent VA 
examination in connection with the claim was conducted in 
April 2005, nearly four years ago.  The examiner in that 
instance found that the Veteran did not have PTSD.  Instead, 
the diagnoses were an anxiety disorder not otherwise 
specified and bipolar disorder with psychosis.  Another 
examination will be useful in clarifying the Veteran's 
diagnoses and determining which symptoms are attributable to 
which diagnosis.

With respect to the claims of service connection for a right 
and left knee disorder, the AMC appropriately requested and 
obtained the Veteran's available service treatment and 
personnel records from Naval Reserve service, treatment 
records from the Great Lakes Naval Hospital, and the 
previously mentioned VA treatment records.

While the case was in remand status, the Veteran raised 
several claims that are in various stages of development.  In 
February 2005, the Veteran submitted a claim for a total 
disability rating based on individual unemployability.  In 
July 2005, the Veteran filed a claim for an increased rating 
for service-connected right forearm tendonitis.  A May 2007 
report of contact indicates that the Veteran requested aid 
and attendance benefits and also wanted to reopen a claim of 
service connection for plantar fasciitis.  (The Board notes 
that a prior claim concerning plantar fasciitis is not of 
record.)  In August 2007, the Veteran submitted a claim for 
benefits under the provisions of 38 U.S.C. § 1151.  He stated 
that he injured his neck, left shoulder, left wrist, and left 
knee at the North Chicago VAMC when he slipped and fell on a 
wet floor.  In July 2008, the Veteran filed a petition to 
reopen a claim of service connection for plantar warts/soft 
tissue masses.  Lastly, in August 2008, the Veteran filed a 
claim of service connection for hypertension secondary to 
service-connected PTSD.  As these issues have not been 
developed for appellate review, they are referred to the AOJ 
for appropriate action.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment 
records from the Tacoma (including from 
the PTSD Domiciliary and Walla-Walla 
VAMCs and associate the records with the 
claims folder.

2.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to determine whether the Veteran 
has PTSD and to identify the degree of 
social and occupational impairment 
attributable to PTSD, if identified.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  A 
multi-axial assessment should be 
provided, and a thorough discussion of 
Axis V, with an explanation of the 
numeric code assigned, should be 
included.  To the extent possible, the 
examiner should determine which symptoms 
are attributable to PTSD and which 
symptoms are attributable to any other 
identified psychiatric disabilities.  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  Undertake any additional development 
deemed necessary in connection with the 
claims of service connection for a left 
and right knee disorder.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

